DISSENTING OPINION BY
BOWES, J.:
¶ 1 In my view, Appellant is entitled to a new trial due to the trial court’s decision to preclude him from admitting evidence regarding hearsay statements made by Chuck Musselwhite indicating that either Musselwhite himself or someone with Mus-selwhite on the night in question killed the victim. Hence, I dissent.
¶ 2 Mr. Rosenblum was shot five times on a Pittsburgh street at approximately 9:15 p.m. on April 17, 1986, when he approached a vehicle after he was asked for directions. Before dying from his wounds, the victim described his shooter to police as a white male passenger in a black sports car being driven by another white male. The victim believed that the car was a Corvette because it had pop-up headlights, which was a feature that the Corvette shared with several other types of vehicles in 1986. There were no eyewitnesses, and the information from the victim was the only evidence, other than the bullets and casings, provided to police, who labored for years to solve the murder.16
¶ 3 The record indicates that three men elected to take credit for this crime, apparently to bolster their street credentials. Those men included Appellant, Chuck Musselwhite, and Frank Braddock, who drove a black Corvette and sported a tattoo of a swastika. Musselwhite was in the vicinity of the crime when it occurred and made two statements to third parties implicating himself as a witness to or participant in the crime. Eventually, Appellant was convicted on the basis of statements *96that he made to two individuals, Sanford Gordon and Michael Starr. Appellant was tried four times, with the first trial ending in a mistrial. The next two trials resulted in hung juries. At the fourth trial, Appellant was convicted of third degree murder, which was obviously a compromise verdict given the nature of the murder.
¶4 Appellant contends that the trial court’s refusal to admit evidence relating to Chuck Musselwhite denied him due process and requires either dismissal of the charges17 or a new trial. Appellant’s brief at 82-86; Appellant’s reply brief at 11-14. He contends that the evidence was admissible under applicable Supreme Court precedent, namely, Chambers v. Mississippi 410 U.S. 284, 93 S.Ct. 1038, 35 L.Ed.2d 297 (1973), Green v. Georgia, 442 U.S. 95, 99 S.Ct. 2150, 60 L.Ed.2d 738 (1979), and Holmes v. South Carolina, 547 U.S. 319, 126 S.Ct. 1727, 164 L.Ed.2d 503 (2006). i' agree with his contention and believe that he is entitled to a new trial.
¶ 5 My analysis begins with the basic constitutional principle that “[a]n accused has a fundamental right to present evidence so long as the evidence is relevant and not excluded by an established eviden-tiary rule.” Commonwealth v. Ward, 529 Pa. 506, 509, 605 A.2d 796, 797 (1992) (citing Chambers v. Mississippi, supra). Thus, once it is determined that proffered evidence is relevant, the United States Constitution requires that it be admitted unless an established evidentiary rule that advances a legitimate state interest requires its exclusion. Holmes v. South Carolina, supra; Green v. Georgia, supra; Chambers v. Mississippi supra.
¶ 6 In Chambers, the defendant was convicted of murdering a police officer. Another party had confessed to the murder in writing and then repudiated the confession. That third party then made incriminating statements to other individuals. The defendant called the third party as a witness at trial but was prevented from cross-examining him with his prior verbal admissions under a state evidentiary rule that prohibited a party from impeaching his own witness.
¶ 7 The United States Supreme Court granted a new trial, concluding that the evidentiary rule served no legitimate purpose and deprived the defendant of a fair trial given that the oral confessions were critical to his defense and had been made under circumstances indicating their trustworthiness. The Court observed:
The right of an accused in a criminal trial to due process is, in essence, the right to a fair opportunity to defend against the State’s accusations. The rights to confront and cross-examine witnesses and to call witnesses in one’s own behalf have long been recognized as essential to due process. Mr. Justice Black, writing for the Court in In re Oliver, 333 U.S. 257, 273, 68 S.Ct. 499, 507, 92 L.Ed. 682 (1948), identified these rights as among the minimum essentials of a fair trial:
A person’s right to reasonable notice of a charge against him, and an opportunity to be heard in his defense — a right to his day in court — are basic in our system of jurisprudence; and these rights include, as a minimum, a right to examine the witnesses against *97him, to offer testimony, and to be represented by counsel.
Id. at 294, 93 S.Ct. 1038. The Court continued, “Few rights are more fundamental than that of an accused to present witnesses in his own defense.” Id. at 302, 93 S.Ct. 1038. Recognizing the hearsay implications in the defendant’s evidence, the Court ruled as follows:
Although perhaps no rule of evidence has been more respected or more frequently applied in jury trials than that applicable to the exclusion of hearsay, exceptions tailored to allow the introduction of evidence which in fact is likely to be trustworthy have long existed. The testimony rejected by the trial court here bore persuasive assurances of trustworthiness and thus was well within the basic rationale of the exception for declarations against interest. That testimony also was critical to Chambers’ defense. In these circumstances, where constitutional rights directly affecting the ascertainment of guilt are implicated, the hearsay rule may not be applied mechanistically to defeat the ends of justice.

Id.

¶ 8 Also pertinent to my analysis is the decision in Green v. Georgia, supra, where at the death penalty stage of the proceeding, the defendant sought to introduce a statement made by his co-conspirator to a jailhouse snitch. The co-conspirator had admitted that he shot the victim while the defendant was elsewhere. The snitch’s testimony was ruled inadmissible based upon application of the hearsay rule. The Supreme Court reversed, holding:
Regardless of whether the proffered testimony comes within Georgia’s hearsay rule, under the facts of this case its exclusion constituted a violation of the Due Process Clause of the Fourteenth Amendment. The excluded testimony was highly relevant to a critical issue in the punishment phase of the trial, ... and substantial reasons existed to assume its reliability. [The co-conspirator] made his statement spontaneously to a close friend. The evidence corroborating the confession was ample, and indeed sufficient to procure a conviction of [the coconspirator] and a capital sentence. The statement was against interest, and there was no reason to believe that [the coconspirator] had any ulterior motive in making it.
Id. at 97, 99 S.Ct. 2150.
¶ 9 Also implicated in this case is the United States Supreme Court’s recent pronouncement in Holmes v. South Carolina, supra, which Appellant cites in his reply brief since it was issued after Appellant’s primary brief was filed. In that case, the defendant was convicted of murder, and the forensic evidence included the discovery of the defendant’s handprint at the murder scene, the victim’s DNA on the defendant’s underwear, and the victim’s blood on the defendant’s shirt. In his defense, the defendant raised claims of planted evidence and improper testing and also sought to introduce proof that a third party had attacked the victim. That evidence included statements made by the third party that the defendant was innocent and that the third party had committed the crime. The exculpatory evidence was prohibited at trial based upon a state evidentiary rule which provided that a defendant may not introduce proof that a third party is guilty of a crime once the prosecution presents forensic evidence strongly supporting the defendant’s guilt.
¶ 10 Acknowledging that the states have latitude under the Constitution to promulgate evidentiary rules excluding evidence in criminal trials, the Supreme Court nonetheless observed that this latitude has limitations:
*98“Whether rooted directly in the Due Process Clause of the Fourteenth Amendment or in the Compulsory Process or Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal defendants ‘a meaningful opportunity to present a complete defense.’ ” [Crane v. Kentucky, 476 U.S. 683, 690, 106 S.Ct. 2142, 90 L.Ed.2d 636 (1986)] (quoting California v. Trombetta, 467 U.S. 479, 485, 104 S.Ct. 2528, 81 L.Ed.2d 413, (1984)). This right is abridged by evidence rules that “infringe upon a weighty interest of the accused” and are “ ‘arbitrar/ or ‘disproportionate to the purposes they are designed to serve.’ ” [United States v. Scheffer, 523 U.S. 303, 308, 118 S.Ct. 1261, 140 L.Ed.2d 413 (1998)] (quoting Rock v. Arkansas, 483 U.S. 44, 58, 107 S.Ct. 2704, 97 L.Ed.2d 37, (1987)).
Id. at 324-25, 126 S.Ct. 1727. The Court continued that state evidentiary rules are constitutionally invalid if they exclude pivotal defense evidence without serving any legitimate state interest or are disproportionate to the ends they are designed to promote.
¶ 11 In the present case, the following facts are relevant. There were two police reports regarding Musselwhite. The first report indicated that Stephanie Maddich informed police that Musselwhite, her former boyfriend, telephoned her at approximately 2:30 a.m. on April 18, 1986, five hours after the shooting. He sounded “very worried” and “very upset” and stated that he “was in the back seat of a car when the passenger in the front went be[r]serk and shot a rabbi or priest.” Police Report, 5/13/86, at 1.
¶ 12 Police interviewed Musselwhite, and he admitted that he was in close proximity to the shooting during the pertinent time frame, but denied making the telephone call to Ms. Maddich. Police then obtained a search warrant for the telephone records of Musselwhite’s residence, and those records confirmed that a telephone call to Ms. Maddich from Musselwhite’s home was made five and one-quarter hours after the homicide occurred and that other telephone. calls to her were made thereafter. Id. When confronted, Musselwhite admitted to police that “a few days after the murder, he telephoned an ex-girlfriend named Stephanie Maddich who had moved to New Jersey and told her that ‘he did it.’ ” Police Report, 12/02/01, at 1. He then told police that he only made this admission to impress Ms. Maddich.
¶ 13 At his second and fourth trials, Appellant sought to present the testimony of Ms. Maddich regarding Musselwhite’s statement the night of the murder. In his proffer, Appellant indicated that Ms. Mad-dich would testify that Musselwhite was “frantic” and “crying” and was asking her what to do and that she told him to go to police. N.T. Musselwhite Argument, 12/3/01, at 7. Appellant also sought to present Musselwhite as a witness; in his offer of proof, Appellant indicated that Musselwhite would admit informing the police that he told Ms. Maddich that he was the perpetrator of the crime but would then state that his admission was false.
¶ 14 The trial court denied admission of Musselwhite’s two statements based upon application of the hearsay rule. Appellant complains that application of the hearsay rule in this instance violated his due process rights. Appellant’s brief at 85. Appellant argues that there were substantial reasons to conclude that the testimony of Ms. Maddich and Musselwhite was reliable and were therefore admissible under Chambers and Green. In my view, this position is meritorious.
¶ 15 The proffered testimony was relevant herein because it was evidence that someone other than Appellant, either Mus-*99selwhite or his unidentified companion, committed the murder. Ward, supra at 509, 605 A.2d at 797 (“[I]t is ... well-established that proof of facts showing the commission of a crime by someone else is admissible.”). Further, I agree with Appellant’s assertion that Musselwhite’s statements placing blame for the murder on himself or another individual bore sufficient indicia of reliability or trustworthiness so as to require their admission into evidence under the due process clause.
If 16 As Appellant notes, Musselwhite’s frantic telephone call on the night of the murder had “earmarks of reliability.” Appellant’s brief at 85. Like the statement at issue in Green, Musselwhite’s statement to Ms. Maddich was spontaneously made to a close friend. There was no reason for him to fabricate that he had witnessed the murder. Moreover, there can be no doubt that Musselwhite actually witnessed this event. When Musselwhite told Ms. Mad-dich about the murder at 2:30 a.m., the details of the 9:15 p.m. murder had not been disseminated publicly. Musselwhite knew all of the significant details of the crime, and those facts could have been related only by someone who actually witnessed the crime. Specifically, he said that the shooting was unprovoked, had been committed by a front seat passenger, and the victim was a religious figure.
¶ 17 Indeed, Musselwhite’s statement to Ms. Maddich on the night of the murder bore all the earmarks of trustworthiness exhibited by an excited utterance. Mus-selwhite was frantic when he made the call and did not simply relay the events of the evening in narrative form but rather sought Ms. Maddich’s advice on his next course of action. Musselwhite had just viewed an extremely startling event, a cold-blooded murder of a religious person. Ms. Maddich described Musselwhite’s emotional state as very nervous and upset. She confirmed to Appellant’s counsel that when he made the call, Musselwhite was crying and frantic while on the telephone and was uncertain as to what to do. See Commonwealth v. Keys, 814 A.2d 1256 (Pa.Super.2003) (discussing excited utterance exception to hearsay rule); Pa.R.E. 802(2).
¶ 18 The trial court herein concluded that the statement was not admissible under the excited utterance exception to the hearsay rule based upon Commonwealth v. Upshur, 764 A.2d 69 (Pa.Super.2000), where we upheld a trial court’s decision to preclude the introduction of a statement made by an unidentified person to a police officer because there was no evidence establishing that the declarant actually viewed the criminal incident. The trial court in this case reasoned that there was no independent evidence that Musselwhite saw the crime. However, in my view, the fact that Musselwhite had knowledge of the details of the crime when the general public did not was sufficient to establish that he actually witnessed it. Thus, the court’s application of Upshur to this case was error.
¶ 19 Appellant was also prohibited from presenting Musselwhite as an exculpatory witness. In his offer of proof, Appellant stated that Musselwhite would have confirmed that he admitted to police that he told Ms. Maddich that he committed the murder. He then would have testified that he actually did not commit the murder but was attempting to impress her. The trial court precluded this testimony also based upon application of the hearsay rule. That application was untenable as Appellant sought to present the testimony of the declarant himself, Musselwhite, rather than a person who heard the declarant confess to the crime. Cf. Commonwealth v. Bracero, 515 Pa. 355, 528 A.2d 936 (1987) (plurality) (defendant properly pre*100vented from calling witness to testify that a third party confessed to the crime).
¶ 20 In addition, there were strong indi-cia that Musselwhite was indeed connected to this murder. He admitted to police that he was in the vicinity of the murder on the night in question. He telephoned Ms. Maddich under extreme emotional duress, revealing details of a crime that had not yet been broadcast over the news, and then denied to police that he made the call. However, the fact that he contacted Ms. Maddich was substantiated by telephone records. Musselwhite then admitted to police that he had confessed to the crime.
¶ 21 In this case, it is critical to recall that while the Commonwealth effectively excluded the statements made by Mussel-white, it then successfully prosecuted Appellant based on the very same type of evidence, statements made to third parties. The preclusion of Musselwhite’s statements, which bore significant indicia of reliability, served no legitimate state interest, especially in light of the fact that the Commonwealth’s case rested on the same type of evidence it prevented Appellant from introducing at trial. The trial court’s decision to preclude the Musselwhite evidence disproportionately infringed upon the right of the accused to present a complete defense. Thus, I believe that Appellant’s Constitutional rights were violated, and he is entitled to a new trial.
¶ 22 Hence, I disagree with the majority’s refusal to grant Appellant a new trial.

. The issue of whether pretrial delay should prevent prosecution of this matter has given me pause in light of Kevin Ohm’s death as well as the loss of the identity of the confidential informant who told police that Braddock bragged about the killing. Nevertheless, the prejudice suffered by Appellant was not so substantial as to require dismissal of the charges especially since over the years, the Commonwealth endeavored to solve the crime with paltry evidence at its disposal.


. Appellant’s request for dismissal of the charges is premised upon application of the double jeopardy clause. He suggests that since he already has been tried four times, the Commonwealth should not be permitted to proceed with a fifth trial. However, as Appellant never has been acquitted of the homicide charge, the double jeopardy clause does not prevent retrial. See Richardson v. United States, 468 U.S. 317, 104 S.Ct. 3081, 82 L.Ed.2d 242 (1984).